        Case 5:19-cv-03428-NC Document 1 Filed 06/17/19 Page 1 of 9




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11
12     Scott Johnson,                          Case No.

13               Plaintiff,
                                               Complaint For Damages And
14       v.                                    Injunctive Relief For Violations
                                               Of: American’s With Disabilities
15     Maria Amarante, in individual and       Act; Unruh Civil Rights Act
       representative capacity as trustee of
16     the Amarante Family Trust dated
       December 19, 2014;
17     Christina Marie Amarante-
       Gonzalez, in individual and
18     representative capacity as trustee of
       the Amarante Family Trust dated
19     December 19, 2014;
       ABMAC Industries Inc., a
20     California Corporation; and Does 1-
       10,
21
                 Defendants.
22
23
           Plaintiff Scott Johnson complains of Maria Amarante, in individual and
24
     representative capacity as trustee of the Amarante Family Trust dated
25
     December 19, 2014; Christina Marie Amarante-Gonzalez, in individual and
26
     representative capacity as trustee of the Amarante Family Trust dated
27
     December 19, 2014; ABMAC Industries Inc., a California Corporation; and
28
     Does 1-10 (“Defendants”), and alleges as follows:

                                           1

     Complaint
        Case 5:19-cv-03428-NC Document 1 Filed 06/17/19 Page 2 of 9




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
 3   level C-5 quadriplegic. He cannot walk and also has significant manual
 4   dexterity impairments. He uses a wheelchair for mobility and has a specially
 5   equipped van.
 6     2. Defendant Maria Amarante, in individual and representative capacity
 7   as trustee of the Amarante Family Trust dated December 19, 2014, owned the
 8   real property located at or about 275 Tully Rd., San Jose, California, in January
 9   2019.
10     3. Defendant Christina Marie Amarante-Gonzalez, in individual and
11   representative capacity as trustee of the Amarante Family Trust dated
12   December 19, 2014, owned the real property located at or about 275 Tully
13   Rd., San Jose, California, in January 2019.
14     4. Defendant Maria Amarante, in individual and representative capacity
15   as trustee of the Amarante Family Trust dated December 19, 2014, owned the
16   real property located at or about 275 Tully Rd., San Jose, California, in
17   February 2019.
18     5. Defendant Christina Marie Amarante-Gonzalez, in individual and
19   representative capacity as trustee of the Amarante Family Trust dated
20   December 19, 2014, owned the real property located at or about 275 Tully
21   Rd., San Jose, California, in February 2019.
22     6. Defendant Maria Amarante, in individual and representative capacity
23   as trustee of the Amarante Family Trust dated December 19, 2014, owned the
24   real property located at or about 275 Tully Rd., San Jose, California, in March
25   2019.
26     7. Defendant Christina Marie Amarante-Gonzalez, in individual and
27   representative capacity as trustee of the Amarante Family Trust dated
28   December 19, 2014, owned the real property located at or about 275 Tully


                                            2

     Complaint
        Case 5:19-cv-03428-NC Document 1 Filed 06/17/19 Page 3 of 9




 1   Rd., San Jose, California, in March 2019.
 2     8. Defendant Maria Amarante, in individual and representative capacity
 3   as trustee of the Amarante Family Trust dated December 19, 2014, owns the
 4   real property located at or about 275 Tully Rd., San Jose, California, currently.
 5     9. Defendant Christina Marie Amarante-Gonzalez, in individual and
 6   representative capacity as trustee of the Amarante Family Trust dated
 7   December 19, 2014, owns the real property located at or about 275 Tully Rd.,
 8   San Jose, California, currently.
 9     10. Defendant ABMAC Industries Inc. owned Maaco Collision Repair
10   located at or about 275 Tully Rd., San Jose, California, in January 2019.
11     11. Defendant ABMAC Industries Inc. owned Maaco Collision Repair
12   located at or about 275 Tully Rd., San Jose, California, in February 2019.
13     12. Defendant ABMAC Industries Inc. owned Maaco Collision Repair
14   located at or about 275 Tully Rd., San Jose, California, in March 2019.
15     13. Defendant ABMAC Industries Inc. owns Maaco Collision Repair
16   (“Maaco”) located at or about 275 Tully Rd., San Jose, California, currently.
17     14. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein,
22   including Does 1 through 10, inclusive, is responsible in some capacity for the
23   events herein alleged, or is a necessary party for obtaining appropriate relief.
24   Plaintiff will seek leave to amend when the true names, capacities,
25   connections, and responsibilities of the Defendants and Does 1 through 10,
26   inclusive, are ascertained.
27
28


                                            3

     Complaint
        Case 5:19-cv-03428-NC Document 1 Filed 06/17/19 Page 4 of 9




 1     JURISDICTION & VENUE:
 2     15. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     16. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9     17. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     18. Plaintiff went to the Maaco in January 2019 (twice), February 2019 and
15   March 2019 with the intention to avail himself of its services, motivated in
16   part to determine if the defendants comply with the disability access laws.
17     19. Maaco is a facility open to the public, a place of public accommodation,
18   and a business establishment.
19     20. Parking spaces are one of the facilities, privileges, and advantages
20   offered by Defendants to patrons of Maaco.
21     21. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
22   to provide accessible parking.
23     22. Currently, the defendants fail to provide accessible parking.
24     23. Entrance into Maaco is another one of the facilities, privileges, and
25   advantages offered by Defendants to patrons of Maaco.
26     24. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
27   to provide accessible door hardware.
28     25. Currently, the defendants fail to provide an accessible entrance.


                                               4

     Complaint
        Case 5:19-cv-03428-NC Document 1 Filed 06/17/19 Page 5 of 9




 1     26. Plaintiff personally encountered these barriers.
 2     27. By failing to provide accessible facilities, the defendants denied the
 3   plaintiff full and equal access.
 4     28. The failure to provide accessible facilities created difficulty and
 5   discomfort for the Plaintiff.
 6     29. Maaco has a sales counter where it handles its transactions with
 7   customers.
 8     30. Even though the plaintiff did not confront the barrier, the defendants
 9   fail to provide an accessible sales counter.
10     31. The defendants have failed to maintain in working and useable
11   conditions those features required to provide ready access to persons with
12   disabilities.
13     32. The barriers identified above are easily removed without much
14   difficulty or expense. They are the types of barriers identified by the
15   Department of Justice as presumably readily achievable to remove and, in fact,
16   these barriers are readily achievable to remove. Moreover, there are numerous
17   alternative accommodations that could be made to provide a greater level of
18   access if complete removal were not achievable.
19     33. Plaintiff will return to Maaco to avail himself of its services and to
20   determine compliance with the disability access laws once it is represented to
21   him that Maaco and its facilities are accessible. Plaintiff is currently deterred
22   from doing so because of his knowledge of the existing barriers and his
23   uncertainty about the existence of yet other barriers on the site. If the barriers
24   are not removed, the plaintiff will face unlawful and discriminatory barriers
25   again.
26     34. Given the obvious and blatant nature of the barriers and violations
27   alleged herein, the plaintiff alleges, on information and belief, that there are
28   other violations and barriers on the site that relate to his disability. Plaintiff will


                                               5

     Complaint
        Case 5:19-cv-03428-NC Document 1 Filed 06/17/19 Page 6 of 9




 1   amend the complaint, to provide proper notice regarding the scope of this
 2   lawsuit, once he conducts a site inspection. However, please be on notice that
 3   the plaintiff seeks to have all barriers related to his disability remedied. See
 4   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 5   encounters one barrier at a site, he can sue to have all barriers that relate to his
 6   disability removed regardless of whether he personally encountered them).
 7
 8   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 9   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
10   Defendants.) (42 U.S.C. section 12101, et seq.)
11     35. Plaintiff re-pleads and incorporates by reference, as if fully set forth
12   again herein, the allegations contained in all prior paragraphs of this
13   complaint.
14     36. Under the ADA, it is an act of discrimination to fail to ensure that the
15   privileges, advantages, accommodations, facilities, goods and services of any
16   place of public accommodation is offered on a full and equal basis by anyone
17   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
18   § 12182(a). Discrimination is defined, inter alia, as follows:
19            a. A failure to make reasonable modifications in policies, practices,
20                or procedures, when such modifications are necessary to afford
21                goods,     services,   facilities,   privileges,    advantages,     or
22                accommodations to individuals with disabilities, unless the
23                accommodation would work a fundamental alteration of those
24                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
25            b. A failure to remove architectural barriers where such removal is
26                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
27                defined by reference to the ADA Standards.
28            c. A failure to make alterations in such a manner that, to the


                                              6

     Complaint
        Case 5:19-cv-03428-NC Document 1 Filed 06/17/19 Page 7 of 9




 1                maximum extent feasible, the altered portions of the facility are
 2                readily accessible to and usable by individuals with disabilities,
 3                including individuals who use wheelchairs or to ensure that, to the
 4                maximum extent feasible, the path of travel to the altered area and
 5                the bathrooms, telephones, and drinking fountains serving the
 6                altered area, are readily accessible to and usable by individuals
 7                with disabilities. 42 U.S.C. § 12183(a)(2).
 8     37. When a business provides parking for its customers, it must provide
 9   accessible parking.
10     38. Here, the failure to provide accessible parking is a violation of the law.
11     39. When a business provides an entrance, it must provide an accessible
12   entrance.
13     40. Here, no such accessible entrance has been provided.
14     41. When a business provides facilities such as a sales or transaction
15   counter, it must provide an accessible sales or transaction counter.
16     42. Here, no such accessible sales counter has been provided.
17     43. The Safe Harbor provisions of the 2010 Standards are not applicable
18   here because the conditions challenged in this lawsuit do not comply with the
19   1991 Standards.
20     44. A public accommodation must maintain in operable working condition
21   those features of its facilities and equipment that are required to be readily
22   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
23     45. Here, the failure to ensure that the accessible facilities were available
24   and ready to be used by the plaintiff is a violation of the law.
25
26
27
28


                                             7

     Complaint
         Case 5:19-cv-03428-NC Document 1 Filed 06/17/19 Page 8 of 9




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      46. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      47. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      48. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      49. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21      50. Although the plaintiff was markedly frustrated by facing discriminatory
22   barriers, even manifesting itself with minor and fleeting physical symptoms,
23   the plaintiff does not value this very modest physical personal injury greater
24   than the amount of the statutory damages.
25
26
27
28


                                              8

     Complaint
        Case 5:19-cv-03428-NC Document 1 Filed 06/17/19 Page 9 of 9




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
13   Dated: June 15, 2019             CENTER FOR DISABILITY ACCESS
14
                                      By:
15
                                      ____________________________________
16
                                             Amanda Seabock, Esq.
17                                           Attorney for plaintiff

18
19
20
21
22
23
24
25
26
27
28


                                            9

     Complaint
